DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al (JP 5551283B2) in view of Earthman et al (US 2019/0331573).
In regard to claim 1, a dental apex locator (see figures 1, 2, and 5) for determining the location of the apex of a patient's root (page 13, par 3 of translation discloses figure 1 is a device for root position detection), comprising: 
a base (device 1) having a power source (power source section 13); 

a hand file (tool 7) adapted for advancing through the root of the patient (see figure 1 and page 14, par 1 discloses the point of tool 7 being in position of the root); 
and optionally, a file clip (measuring electrode 2) for connecting the hand file to the base (see figure 1);
 the dental apex locator further including an advancement indicator (indicatory department 5, as seen in figure 1, 2 and 5) having part (indicatory departments 51-56), a light source (annular lamps or annulated LED of page 15, par 2) and a controller (where the disclosed internal configurations of earlier embodiments of figure 2 are applied and include the root position sensing station 12 which is structurally and functionally equivalent to a controller)  configured to receive communication about a location of the hand file in the patient's root in order to control the light source (page 15, par 3 discloses the sensing station 12 is used to measure and transmit the movement and position information to the indicatory department 5), the light source (annular lamps/annulation LED) and the controller (12) are disposed inside the part (indicatory departments 51-56) which encircles the controller and the light source  (see figure 5) and which is configured to be illuminated by the light source along its elongated length to indicate advancement of said hand file through the patient's root based on a  display of a plurality of light colors that correspond to said advancement of the hand file through the patient's root (page 15, par 3 discloses the illumination of the indicatory departments according to the movement/position of the file along a length of the device as seen in figure 3 starting at 51 or 
Tokunaga fails to specifically disclose that the part encircling the light source and controller is transparent. 
However, Earthman teaches a light source (114) encircled by a transparent part (sleeve 120, see par 193 and figures 1a-g) in an indicatory instrument (par 14-16 disclose the use of lights in an instrument to signal proper usage and activation for the purpose of providing a visible signal to the operator when proper application has occurred (par 191-193). 
As both Tokunaga and Earthman disclose light sources which are encircled by an exterior part (Tokunaga, see figure 5 and Earthman see figure 1a-g), it would be obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to substitute the non-specific outer part of Tokunaga which encircles the light source and controller with a transparent part as disclosed by Earthman to achieve the predictable results of a visible signal to the operator accessible from various directions within the field of view of the patients mouth. 
In regard to claim 3, Tokunaga discloses the hand file (7) is a probe module (see figure 1) and is directly connected to the base (1) through a wired connection (signal conductor 2a see figure 1).
In regard to claim 5, Tokunaga discloses the advancement indicator (5a) is constructed to communicate wirelessly with the base (1, see figure 4, via transmission 14, which page 5, par 3).
In regard to claim 8, Tokunaga discloses a communication path between the one or more members and the base is through a cable (between 2 and base 1, line 2a is a signal conductor).

In regard to claim 15, a dental apex locator (see figures 1, 2, and 5) for determining the location of the apex of a patient's root (page 13, par 3 of translation discloses figure 1 is a device for root position detection), comprising: 
a base (device 1) having a power source (power source section 13); 
a lip clip (inspection body contact 3, which is disclosed as connected to the lip of the patient in page 3, par 4) connected to the base (see figures 1, 2 and 5) and adapted for grounding the patient (page 3, par 4 discloses that the electrode 3 completes the circuit and as such provides the grounding); 
a hand file (tool 7) adapted for advancing through the root of the patient (see figure 1 and page 14, par 1 discloses the point of tool 7 being in position of the root); 
and optionally, a file clip (measuring electrode 2) for connecting the hand file to the base (see figure 1);
 the dental apex locator further including an advancement indicator (indicatory department 5, as seen in figure 1, 2 and 5) having part (indicatory departments 51-56), a light source (annular lamps or annulated LED of page 15, par 2) and a controller (where the disclosed internal configurations of earlier embodiments of figure 2 are applied and include the root position sensing station 12 which is structurally and functionally equivalent to a controller)  configured to receive communication about a location of the hand file in the patient's root in order to control the light source (page 15, par 3 discloses the sensing station 12 is used to measure and transmit the movement and position information to the indicatory department 5), the 
Tokunaga fails to specifically disclose that the part encircling the light source and controller is transparent and the advancement indicator being removably attached to a member selected from the group consisting of the lip clip, the hand file, the file clip or a combination thereof such. 
However, Earthman teaches a light source (114) encircled by a transparent part (sleeve 120, see par 193 and figures 1a-g) in an indicatory instrument (par 14-16 disclose the use of lights in an instrument to signal proper usage and activation for the purpose of providing a visible signal to the operator when proper application has occurred (par 191-193). 
As both Tokunaga and Earthman disclose light sources which are encircled by an exterior part (Tokunaga, see figure 5 and Earthman see figure 1a-g), it would be obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to substitute the non-specific outer part of Tokunaga which encircles the light source and controller with a transparent 
In an additional embodiment of Tokunaga (figure 1) discloses the advancement indicator (5 which is located within device 1) being removable attached to the lip clip (3) (page 13, par 4) for the purpose of easily exchange for sterility (page 13, par 4). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figure 5 of Tokunaga to have the advancement indicator being removably attached to a member selected from the group consisting of the lip clip, the hand file, the file clip or a combination thereof such as disclosed by the embodiment of figure 1, for the purpose of easily exchange for sterility.
In regard to claim 17, Tokunaga further discloses the advancement indicator being removably attached to the lip clip as set forth above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al in view of Earthman et al as applied to claim 1 above, and further in view of Greer (US 2019/0038014).
In regard to claim 4, Tokunaga/Earthman discloses the claimed invention as set forth above for claim 1. Tokunaga discloses using LEDs for the light source that are multi-colored (page 5, par 3 of translation), but fails to disclose the LEDS being RGB LED.
However, Greer discloses a visual indicator that is attached to a dental cleaning device (indicator 46 seen in figure 2) which uses multicolored LEDs, specifically and RGB LED (par 35 and 42) to provide feedback to the user (par 42).
As both Tokunaga and Greer disclose the use of multi-colored LEDS in a user indication system (Tokunaga, page 5, par 3 of translation and Greer par 35) it would be obvious to one of .
Claims 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al in view of Earthman et al as applied to claims 1 and 15 above, and further in view of Becker et al (US 2008/0187880), herein known as Becker ‘880.
In regard to claim 9, Tokunaga/Earthman disclose the claimed invention as set forth above for claim 1, but fails disclose the one or more members and the base communication path being through a wireless connection.
However, Becker ‘880 discloses a communication path between a base (remote computer 18) and members of an apex locator (12; which includes dental instrument 14, lip hook 14, and fastening unit 30 and optional clip 38) being wireless (par 67 discloses a wireless communication, more preferably Bluetooth) for the purpose of transmitting depth measurement data into the computer of the dentist or user to display (par 69).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication path of Tokunaga to be a wireless connection between the base and the one or more members as taught by Becker ‘880 for the purpose of transmitting depth measurement data into the computer of the dentist or user to display (Becker ‘880, par 69).
In regard to claims 16-17, Tokunaga/Earthman discloses the claimed invention as set forth above for claim 15,  but fails to disclose the advancement indicator being removably attached to the hand file or file clip. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tokunaga/Earthman to have the advancement indicator being removably attached to the hand file or file clip as taught by Becker for the purpose of enabling placement of the indicator within the field of view of the patient and to minimize electromagnetic interference.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Tokunaga et al in view of Earthman et al as applied to claim 1 above, and further in view of Maitre (US 2008/0261167).
In regard to claim 10, Tokunaga/Earthman discloses the claimed invention as set forth above for claim 1. Tokunaga discloses the communication path between the hand file clip and the hand file being in contact (see figure 1), but fails to disclose the communication path being through induction. 
However, Maitre discloses an apex locating device (4a-c) which has a hand file clip (induction coil 54) and hand file (tool 46) which are in communication via induction (par 34) for the purpose of ensuring a contactless connection (par 20).
As both Tokunaga and Maitre disclose communication paths with a hand file clip and a hand file (Tokunaga par 9 and Maitre par 34 and figure 4a-c), it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention to substitute the contact communication of Tokunaga with the induction communication of Maitre to achieve the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al in view of Earthman et al as applied to claim 1 above, and further in view of Yamashita et al (US 8,920,166).
In regard to claim 11, Tokunaga/Earthman discloses the claimed invention as set forth above in claim 1, but fails to disclose the advancement indicator is integrated into the body of the hand file.
However, Yamashita discloses a hand file (figure 7) with an advancement indicator integrated into the body (scale marks 55, which are disclosed as incorporated into the hand file in par 80 and figure 7) for the purpose of enabling the operator to measure the pulling out distance of the dental file by eye measurement (par 80).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify the hand file of Tokunaga by rearranging the advancement indicator to be located within the hand file as disclosed by Yamashita for the purpose of enabling the operator to measure the pulling out distance of the dental file by eye measurement (Yamashita, par 80).
Furthermore, having the advancement indicator integrated into the hand file or file clip is considered a design choice which would not change the operation of the claimed invention, in view of the disclosure of Yamashita, and therefore considered obvious to one of ordinary skill, as a rearrangement of parts is unpatentable over prior art when the operation of the device is not changed. In re Japikse.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al in view of Eastman et al as applied to claim 1 above, and further in view of Becker et al (US 2011/0300512), herein known as Becker ‘512.
In regard to claim 14, Tokunaga/Eastman discloses the claimed invention as set forth above in claim 1, but fails to disclose the advancement indicator is powered by an internal battery.
However, Becker ‘512 discloses an advancement indicator (apex locator 100) which includes an internal battery (battery 276 which is seen within the locator in figure 2e) for the purpose of eliminating the need for an external power source (par 98).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tokunaga to have the advancement indicator to be powered by an internal battery as disclosed by Becker ‘512 for the purpose of eliminating the need for an external power source (Becker, par 98).
Response to Arguments
Applicant’s argument’s regarding the drawing objection and 112 a rejections previously set forth in the office action mailed 9/1/2020 are persuasive. As such the 112a rejection and drawing objections have been withdrawn. 
Applicant’s arguments with respect to claims 1, 3-5, 8-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record with regard to claim 19 is Tokunaga, which discloses the claimed invention except for the advancement indicator being internal and included with the hand file and the internal advancement indicator of the hand file being constructed to be removably attached to a handle of the hand file through a non-cable connection. This modification would change the operation of Tokunaga which requires a file clip be connected to the hand file and provides a cable connection between the file clip and the advancement indicator.  Claims 20-21 are allowable based on claim dependency on claim 19. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772